FILED
                           NOT FOR PUBLICATION                              MAY 08 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10297

              Plaintiff - Appellee,              D.C. No. 2:00-cr-00034-WBS-1

  v.
                                                 MEMORANDUM *
WILLIAM ANTHONY MOORE, AKA
Whipp,

              Defendant - Appellant.



                  Appeal from the United States District Court
                       for the Eastern District of California
                William B. Shubb, Senior District Judge, Presiding

                       Argued and Submitted April 18, 2012
                            San Francisco, California

Before: KOZINSKI, Chief Judge, N.R. SMITH and CHRISTEN, Circuit Judges.

       We affirm the judgment revoking William Moore’s supervised release and

the sentence the district court imposed upon revocation.

       1. Moore’s admission to the sale and possession of controlled substances

charges at his admit or deny hearing was non-hearsay evidence of his supervised


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
release violation, therefore we need not determine whether the summary in the

violation petition violated his confrontation rights. See United States v. Verduzco,

330 F.3d 1182, 1185–86 (9th Cir. 2003); United States v. Comito, 177 F.3d 1166,

1170 (9th Cir. 1999).

      2. The violation petition gave Moore sufficient notice of the alleged

violation of supervised release. The petition notified Moore that the alleged new

law violation—possession of controlled substances with intent to

distribute—violated the terms of his supervised release. See United States v.

Havier, 155 F.3d 1090, 1092 (9th Cir. 1998).

      3. The district court did not commit procedural error by failing to apply the

Fair Sentencing Act (FSA) retroactively. The FSA does not operate retroactively

to reduce the underlying offense from a Class A to a Class B felony. See United

States v. Baptist, 646 F.3d 1225, 1229 (9th Cir. 2011) (per curiam). The district

court properly considered the advisory policy statements amended by the FSA and

then rejected them. See United States v. Tadeo, 222 F.3d 623, 626 (9th Cir. 2000).

      4. The district court did not commit procedural error by failing to

adequately explain the sentence. The record shows that the district court properly

discussed and addressed the sentencing factors enumerated in 18 U.S.C. § 3583(e).

See United States v. Hammons, 558 F.3d 1100, 1104 (9th Cir. 2009).
      5. Finally, we cannot conclude that the 54-month sentence, which was

within the recommended Guidelines range, was substantively unreasonable on this

record. See United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc).

      AFFIRMED.